Case 1:18-cV-Ol453-PAC Document 93 Filed 10/09/18 Page 1 012

125 Broad Street

   

-`: _;.: New Yorlt, NY 10004 Paige Austin
" f;i 212.607.3300 Staff Attorney
212.607.3318 paustin@nyciu.org

 

   
 
  
 

c_151 ._or §__ _ \ 212-607-3398

   
  

 

NEW YORK CiVlL LlBER¥|E }U§\______ 10§11 1
'1 J\.J L_,_. . _
111 111111_111 111151"`

October 4, 2018 111:§!1,1__11_§11" 11111.`,1'11,`.3

 

§
1
1_
1":
1
1_

1..
Via ECF 1

` /O/é/w
The Honorable Paul A Cio _y ,. , "`
United States District Judge " " ' 7

W/M/a 1 M
Southern District of New York
500 Pearl Street, Chambers 1350 w M%% M/L¢M

New Yorl<, NY 10007
/MM

Re: L.l/.M, v. Llr)i#a’ et al., No. 18-cv~01453 (PAC)

 
 

Dcar .1 edge Crotty:

The plaintiffs in the above»captioned case, which challenges widespread delays in the
release and stepdown policies and practices of the Ofiice of Refugee Resettiement (“ORR”), write
pursuant to the Court’s order of September 26, 2018 (ECF No. 91), to propose an agreed-upon
briefing schedule for the plaintiffs’ motion to compel discovery. By way of background, the
plaintiffs intend to move to compel (1) production of consultant reports relevant to ORR’s release
procedures and processes, which the government has indicated it will withhold; (2) production of
notes, correspondence and other documents generated by ORR contractors about class members,
which the government has refused to produce despite its ability to access those documents under
the terms of those entities’ contracts; and (3) confirmation of dates for the completion of document
discovery, which the government has thus far not provided despite missed deadlines reaching as
far back as August 5 and despite repeated requests for such dates certain by plaintiffs’ counsel. By
the same motion, the piaintiffs will also move pursuant to F ederal Rule of Civii Procedure 30(a)(2)

to eniarge the number of depositions, which the government has indicated it wiil oppose.

The New Ycrk Afii|iate cf the Arnerican Civi| Libsrties Union | Robin Wi||ner, President | Donna Lieberman, Executive Directcr

Case 1:18-cV-Ol453-PAC Document 93 Filed 10/09/18 Page 2 012

The parties jointly propose that the plaintiffs file their motion on October 15, with the /

government’s response due October 22 and the plaintiffs’ reply due October 24.

Dated: New Yorl<, New Yorl<
October 4, 2018

Respectfully submitted,

/S/ Pai`ge Austr`n
PAIGE AUSTIN

AADHITHI PADMANABHAN
CHR!STOPHER DUNN

New York Civil Liberties Union
Foundation

125 Broad Street, 19th Fioor,
New York, NY 1000/1

Tel: (212) 607-3300
paustin@nyclu.org

Counseffor Plai'nliffr

The New Yori< Ath|iate of the American Civi| tiberties Union l Rcbin Wi||ner, Presideni | Dcnr\a L%eberman, Execul`lve Director

